Exhibit 10.4

LOGO [g79440g59e51.jpg]

1601 Market Street

Philadelphia, Pennsylvania

19103.2337

800 523.1988

215 564.6600

December 8, 2008

Teresa Bryce

c/o Radian Group, Inc.

1601 Market Street

Philadelphia, PA 19103

 

Re: Change in Control Agreement – Section 409A

Dear Teresa:

You and Radian Group Inc. (including any successor, the “Company”) are parties
to an Agreement dated November 14, 2006 (the “Agreement”), which provides you
with certain rights in the event of a Change of Control (as defined in the
Agreement) of the Company, As a result of recent changes to the tax laws, the
Agreement is subject to section 409A of the Internal Revenue Code of 1986, as
amended (“Code”).

In order to comply with section 409A of the Code, the parties agree that the
Agreement is hereby amended as follows:

 

1) Section l(h) is amended by revising subsection (ii) to read as follows:

(ii) initiated by the Executive upon or within ninety (90) days after one or
more of the following events, each of which constitutes “Good Reason” for
purposes of this Agreement, so long as the Executive has given the Company
written Notice of Termination of such event during the ninety (90) day period
and the Company has not cured such event within thirty (30) days of such Notice
of Termination:

(A) any material breach by the Company of this Agreement, including without
limitation any failure of the Company to obtain an agreement from any successor
of the Company to perform this Agreement in accordance with Section 15 hereof.

(B) any change resulting in a material diminution of the authority, duties or
responsibilities of the Executive, including without limitation any removal by
the Company of the Executive from the employment grade or officer positions
which the Executive holds as of the effective date hereof, except in connection
with promotions to a higher office;



--------------------------------------------------------------------------------

LOGO [g79440g59e51.jpg]

 

(C) any material reduction in the Executive’s base salary, which, for purposes
of this Agreement, means a reduction in base salary of ten percent (10%) or more
that does not apply generally to all similarly situated executive officers of
the Company; or

(D) any material change in the geographic location at which the Executive must
perform services under this Agreement, which, for purposes of this Agreement,
means a requirement that the Executive be based at any office or location which
is located more than fifty (50) miles from the location where the Executive was
based prior to the change in location or a requirement that the Executive
undertake business travel to an extent substantially greater than is reasonable
and customary for the position Executive holds.

 

2) Section 2 is amended by adding a sentence to the end to read as follows:

The Executive must provide a written Notice of Termination with respect to a
termination for Good Reason to the Company within ninety (90) days after the
event constituting Good Reason has occurred. The Company shall have a period of
thirty (30) days in which it may correct the act, or the failure to act, that
gave rise to the Good Reason event as set forth in the Executive’s Notice of
Termination. If the Company does not correct the act, or the failure to act, the
Executive must terminate her employment for Good Reason within thirty (30) days
after the end of the cure period, in order for the termination to be considered
a Good Reason termination.

 

3) Section 3 is amended by revising Section 3(c) to read as follows:

(c) In the event of a Qualifying Termination, the Company shall permit the
Executive and her spouse and eligible dependents to obtain the same health,
medical and dental benefits under the Company’s medical plan in effect at the
date of her termination (with such coverage to be provided in a manner such that
the coverage is non-taxable to the Executive), as the same may be changed by the
Company from time to time for employees generally, for the Coverage Period (as
defined below). The coverage shall be provided as follows:

(1) The “Coverage Period” for the Executive shall be the period beginning on her
Termination Date and continuing until the first to occur of (i) the date the
Executive first becomes eligible to be covered by any other “group health plan,”
as described in section 4980B(g)(2) of the Code, or (ii) the last day of the
thirty-six (36) month period following her Termination Date. The Executive shall
notify the Company of her eligibility for alternate coverage as described above
within thirty (30) days of becoming eligible for any such coverage.

(2) The Executive shall pay the full monthly premium cost of medical coverage
under this Section 3(c) for the Coverage Period. The monthly premium cost shall
be the monthly COBRA premium during the COBRA health care continuation coverage
period under section 4980B of the Code (the “COBRA Period”). The COBRA Period
shall run concurrently with the Coverage Period.

 

2



--------------------------------------------------------------------------------

LOGO [g79440g59e51.jpg]

 

(3) During the portion of the Coverage Period in which the Executive continues
to receive coverage under the Company’s medical plan, the Company shall pay the
Executive an amount equal to the premium cost described in subparagraph
(2) above, minus the same employee contribution rate as is paid by Company
employees for medical coverage, as in effect from time to time, which payment
shall be made in advance on the first payroll day of each month, commencing with
the month immediately following the Executive’s date of termination, provided
that the first such payment shall be made within thirty (30) days after the
Executive’s termination date.

 

4) A new Section 3(d) is added to the Agreement to read as follows:

(d) In the event of a Qualifying Termination, the Company shall pay the
Executive a lump sum cash payment equal to the cost that the Company would incur
for life, disability and accident insurance coverage (as calculated below) for
the thirty-six (36) month period following the Executive’s Termination Date,
less the premium charge that is paid by active Company employees for such
coverage as in effect on the Executive’s Date of Termination. The monthly cost
of disability, life and accident insurance coverage shall be calculated based on
the Company’s monthly cost of such coverage on the Executive’s Date of
Termination. The cash payment under this subsection (d) shall be made within
fifteen (15) days after the Termination Date.

 

5) Section 13 is amended by adding the following provision to the end of
existing text:

For purposes of reducing the aggregate amount of payments and benefits provided
under the Agreement to eliminate excise tax liability (as provided in the prior
sentence), the reduction shall be made in a manner consistent with the
requirements of section 409A of the Code and where two economically equivalent
amounts are subject to reduction but payable at different times, such amounts
shall be reduced on a pro rata basis but not below zero. The Gross-Up Payment
shall be paid to the Executive within ten (10) days after the independent public
accountant’s determination, but in no event later than the date on which the
Company remits the related taxes to the taxing authorities, in accordance with
section 409A of the Code.

 

6) A new Section 23 is added to the end to read as follows:

 

23. Section 409A Addendum

(a) This Agreement is intended to comply with section 409 A of the Code and its
corresponding regulations, or an exemption, and payments may only be made under
this Agreement upon an event and in a manner permitted by section 409A of the
Code, to the extent applicable. Severance benefits under the Agreement are
intended to be exempt from section 409A of the Code under the “separation pay
exception,” to the maximum extent applicable. Any payments that qualify for the
“short-term deferral” exception or another exception under section 409A of the
Code shall be paid under the applicable exception. Notwithstanding anything in
this Agreement to the contrary, if required by

 

3



--------------------------------------------------------------------------------

LOGO [g79440g59e51.jpg]

 

section 409A of the Code, if the Executive is considered a “specified employee”
for purposes of section 409A of the Code and if payment of any amounts under
this Agreement is required to be delayed for a period of six months after
separation from service pursuant to section 409A of the Code, payment of such
amounts shall be delayed as required by section 409A of the Code, and the
accumulated amounts shall be paid in a lump sum payment within ten (10) days
after the end of the six (6) month period. If the Executive dies during the
postponement period prior to the payment of benefits, the amounts withheld on
account of section 409A of the Code shall be paid to the personal representative
of the Executive’s estate within sixty (60) days after the date of the
Executive’s death.

(b) All payments to be made upon a termination of employment under this
Agreement may only be made upon a “separation from service” under section 409A
of the Code. For purposes of section 409A of the Code, the right to a series of
payments under this Agreement shall be treated as a right to a series of
separate payments. In no event may the Executive, directly or indirectly,
designate the calendar year of a payment. All reimbursements and in-kind
benefits provided under the Agreement shall be made or provided in accordance
with the requirements of section 409A of the Code, including, where applicable,
the requirement that (i) any reimbursement is for expenses incurred during the
period of time specified in this Agreement, (ii) the amount of expenses eligible
for reimbursement, or in kind benefits provided, during a calendar year may not
affect the expenses eligible for reimbursement, or in kind benefits to be
provided, in any other calendar year, (iii) the reimbursement of an eligible
expense will be made no later than the last day of the calendar year following
the year in which the expense is incurred, and (iv) the right to reimbursement
or in kind benefits is not subject to liquidation or exchange for another
benefit.

 

7) In all respects not amended, the Agreement is hereby ratified and confirmed.

Please confirm that this letter agreement accurately sets forth our agreement
with respect to the foregoing matters by signing the enclosed copy of this
letter in the space provided below and returning it to the Company.

Very truly yours,

 

Radian Group, Inc. By  

 

As its  

 

CONFIRMED AND AGREED

as of the date first set forth above:

/s/ Teresa A. Bryce

Teresa A. Bryce

 

4